 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDHoneywell, Inc. and Patrick Q. Browne. Case 4-CA-9731June 26, 1980DECISION AND ORDERBY MIMBHIRS JENKINS, PEINF. I.O, ANDTRULSI)A IEOn January 14, 1980, Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief and Re-spondent filed a brief in response to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The circumstances surrounding Respondent's is-suance of a warning notice to and its suspension ofemployee Patrick Q. Browne are set forth in detailin the Administrative Law Judge's Decision andneed not be fully recited herein. Sometime in mid-August 1978,' one of Respondent's supervisors,Vince Wilton, discovered the following messagescratched into a metal separator in the men's lava-tory:All yer rub off de truth. All yer don't want noblack electrician. Den all yer say dat Jerry,Vince & Kennedy ain't bigot. Dey take it froma black and give it to a white. Ah here datTurner and Ferral call de shots 2nd shift. Deysay dey don't want no black electrician andKennedy disqualified Pat Browne. All Pow.2Wilton showed this graffiti to Lee Cardiman, Re-spondent's labor relations director, who said thatthe writing "was disgraceful and caused racialunrest in the plant." Wilton told Cardiman that hesuspected that Browne was the author since, interalia, Browne's name appeared thereon. In addition,Respondent was well aware of Browne's dissatis-faction with its recent decision to deny him a pro-motion from millwright to electrician, sinceBrowne had indicated to Wilton that he believedthat the decision was racially motivated and thathe (Browne) was going to contest it. Thus, fromthe names and circumstances mentioned in theI All dates refer to 1978 unless otherwise indicated2 "Vince & Kennedy" apparently refer to Supers isors Wiltonl aridLeslie Kennedy "Turner and Ferral" are apparently employees.250 NLRB No. 19graffiti, Respondent deduced that the promotion in-cident was the subject of the writing and thatBrowne was most likely the author.During this period, Browne was also quite vocalabout what he felt was a "too close" relationshipbetween the employees' collective-bargaining rep-resentative, United Instrument Workers, Local 116,AFL-CIO (hereinafter the Union), and Respond-ent. Browne had told his supervisors, Wilton andJerry Passanante, that they were "too friendly"with the shop steward, George Hayes, for theUnion to be representing the employees fairly.In any event, Cardiman decided at the time thathe would discipline the author if he could be con-clusively identified3and, to that end, he retained ahandwriting expert.4The expert subsequently iden-tified the handwriting as that of Browne. On Octo-ber 17, Respondent's supervisor, Leslie Kennedy,confronted Browne, who denied that he had writ-ten on the wall. Kennedy then gave Browne awritten "warning notice" which stated:You are hereby given a 20-day disciplinarylayoff effective immediately for intolerable andinexcusable conduct in making public deroga-tory comments about Supervisors and otheremployees, creating discord and unrest in thework force and attempting to cause seriousconflict in the plant. Such conduct is detrimen-tal to all employees and cannot be toleratedfrom anyone. Any further actions along theselines will lead to further discipline up to andincluding discharge.Browne's suspension was thereafter reduced to 10days.The General Counsel alleges that Browne's sus-pension violated Section 8(a)(1) since it was moti-vated by Browne's criticism of the Union's repre-sentation of Respondent's employees, as evidencedby the comments written on the union leaflets aswell as the dissatisfaction expressed by Browne tohis supervisors. However, the Administrative Law:' The record indicates that Respondent had prior to this time becomeconcerned with frequent defacing of walls at its facility, particularly withracial slurs, and, at least since April 25. had posted a notice in thisregard:I here have been repeated instances of defacing walls in this facilityCertain instances have insolved racial or ethnic slurs Such behavioris intolerable and any employee founid engaging in same will be dis-chargedAs noted by the Administralive Law Judge. Cardiman subsequentlyforwarded to the handwriting expert Iwo leaflets circulated by the Unioinon which sonmeone had inscribed handwritten comments criticizing thequality iof the Union's representation of Respondent's employees He tes-tified that he suspected that Brlowne was also the author of these com-ments hut he wanted Io be sure According to Cardiman, he had reportsthat these altered leaflets were being posted (on company bulletin boardsand were "laying all (oer the shop, making an untidy work place" Car-diman testified he wanted to talk to Hrowne about it and "tell him thatthere was a time arnd place for that informatitoniM) HONEYWELL, INC.Judge found that the evidence was insufficient toprove that Respondent took Browne's criticism se-riously and that its action was motivated by thiscriticism. We agree.However, the Administrative Law Judge alsofound that Respondent's conduct was not motivat-ed by Browne's criticism of its promotion policywith respect to minorities since, in his opinion,"Respondent would have disciplined Browne re-gardless of his racial attack, because of its graffitinature."5We disagree with this conclusion and, forthe reasons set forth below, we find that Browne'ssuspension was the result of Respondent's unlawfulintent to punish Browne for criticizing its promo-tion policies. Accordingly, Respondent's suspensionof Browne violated Section 8(a)(1) of the Act.6Although Respondent at the hearing contendedthat Browne was merely disciplined pursuant to itsrule against defacing company property, the cir-cumstances surrounding the incident belie this as-sertion. Initially, we note the priority or specialtreatment accorded this case by Respondent, asevidenced by the drastic steps taken to prove thatBrowne was the author of the graffiti, and thereason proffered by Respondent to explain whysuch an expensive and scientific effort was under-taken. Although Respondent admitted that numer-ous instances of graffiti, racial in content and other-wise, had been discovered in the past and were ofgreat concern to it, at no time had it ever taken theextraordinary step of hiring a handwriting expertto determine the author of restroom graffiti. TheAdministrative Law Judge found that Respondent'sjustification for the special treatment accorded thiswriting was that there was internal evidence point-ing to the author and that Respondent was in-censed because in this case specific supervisorswere named as being racially bigoted.7 As notedabove, Cardiman's testimony reveals that he wasupset by the substance of the writing and not theforum and at that time he resolved to discipline the5 Although the General Counsel did not advance this theory, the Ad-ministrative Law Judge correctly found that this issue was raised in Re-spondent's answer and was fully litigated at the hearing.I We agree with the Administrative Law Judge that Browne's criti-cism of Respondent's promotion policy as being racially discriminatoryconstitutes concerted activity protected under Sec 7. See, e g. GeneralTeamsters Local Union No. 528, a/w International Brotherhood o/ Team-sters, Chauffeurs, Warehousemen and Helpers of America (Theatres ServiceCompany), 237 NLRB 258 (1978).Respondent does not specifically contend that the comments in thegraffiti amounted merely to "racial slurs." The Administrative LawJudge correctly found that this case does not involve mere implementa-tion of a lawful rule against graffiti "relating to generalized racial animos-ity," but rather a particular complaint concerning discrimination with re-spect to promotions. In any event, we do not believe that the commentscontained in the graffiti were so offensive as to threaten plant disciplineor otherwise make them unprotected. See, e.g., American Cast Iron PipeCompany, 234 NLRB 1126 (1978); United Parcel Service, Inc., 230 NLRB1147 (1977).author, knowing full well that it was most likelyBrowne. Thus, even assuming that, unlike the morecommonplace "unsigned" graffiti, the presence ofBrowne's name in the writing was a unique factorenabling Respondent to narrow the field of sus-pects, it does not necessarily follow that Respond-ent for that reason alone would have taken the ex-pensive and unusual step of hiring an expert toprove authorship if, for example, the substance ofthe statement had been an obscene sexual refer-ence. Rather, we believe it reasonable to infer fromCardiman's testimony that it was the protected ac-tivity of naming supervisors and others as engagingin racial discrimination that precipitated the un-precedented and sophisticated investigation inorder to prove conclusively that Browne was theauthor of the graffiti.We need not, however, rest our decision whollyupon this ground. On the contrary, Respondent'sclaim that Browne was disciplined merely pursuantto its rule against defacing company property isalso contradicted by Respondent's answer to thecomplaint and by the language of the warningnotice itself.In its answer, Respondent alleges that the disci-pline was meted out to Browne "for defacing com-pany property, and making derogatory commentsabout Supervisors and other employees leading todiscord in the work force." (Emphasis supplied.)Thus, Respondent's answer in effect admits a moti-vation based upon the substance of the writing; i.e.,a complaint about discriminatory promotion poli-cies. More damning, however, is the language ofthe "warning notice" itself. There is absolutely noreference in the notice to defacing company prop-erty as a reason for the discipline. More important-ly, the reason stated for the suspension is Browne's"intolerable and inexcusable conduct in makingpublic derogatory comments about Supervisors andother employees, creating discord and unrest in thework force and attempting to cause serious conflictin the plant." We are, therefore, compelled to findthat this statement from Respondent's own pen is avirtual admission that, in its eyes, Browne's trans-gression was the public airing of his grievance con-cerning discrimination, not the manner in which hechose to air it. Thus, although Respondent mighthave been justified had it in fact disciplinedBrowne for violating its rule against defacing com-pany property, we find that its action here was in-stead motivated by Browne's complaint concerningdiscriminatory promotion policies, the substance ofwhich is protected under the Act. Accordingly,161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent violated Section 8(a)(1) by suspendinghim for engaging in such activity.8CONCLUSIONS OF LAW1. Respondent, Honeywell, Inc., is an employerwithin the meaning of Section 2(2), (6), and (7) ofthe Act.2. United Instrument Workers, Local 116, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By suspending Patrick Q. Browne for engag-ing in protected concerted activity, Respondent hasengaged in an unfair labor practice within themeaning of Section 8(a)(1) of the Act.4. The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has violated Sec-tion 8(a)(1) of the Act, we shall order that Re-spondent cease and desist therefrom and take ap-propriate affirmative action to effectuate the poli-cies of the Act.Having found that Respondent unlawfully issueda warning notice to and suspended Patrick Q.Browne because he engaged in protected concertedactivity, we shall order that Respondent rescindsaid warning notice and expunge from its recordsall memorandums of or reference thereto andadvise Browne in writing of said action. We shalladditionally order Respondent to make Brownewhole for any loss of earnings suffered by reasonof the action against him, by payment to him of asum of money equal to what he would have earnedabsent the unlawful conduct, less net interim earn-ings, if any, during such period, with interest there-on to be computed in the manner prescribed inFlorida Steel Corporation.9ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Honeywell,Inc., Fort Washington, Pennsylvania, its officers,agents, successors, and assigns, shall:1. Cease and desist from:8 In view of our conclusion that Respondent's warning notice and sus-pension of Browne violated Sec. 8(aXI), we shall, inter alia, order thatthe notice be revoked Accordingly, we find it unnecessary to pass on theGeneral Counsel's additional claim that the language of the notice itselfconstitutes a violation of Sec. 8(aKI) since it inhibits Browne in the futurefrom exercising his Sec. 7 right to criticize the Union.9 231 NLRB 651 (1977) See, generally, Isis Plumbing & Hearing Co.,138 NLRB 716 (1962). The General Counsel's request that interest becomputed at a rate 9 percent is hereby denied.(a) Suspending or otherwise disciplining employ-ees for complaining that its promotion policies areracially discriminatory.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed in Section 7 of theAct.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Rescind its written warning notice issued toand its suspension of Patrick Q. Browne and ex-punge from its records all memoranda of or refer-ence thereto.(b) Advise Patrick Q. Browne in writing that thewarning notice and suspension have been rescindedand the records of this notice and suspension havebeen expunged.(c) Make Patrick Q. Browne whole for any lossof earnings he may have suffered as a result of hisunlawful suspension in the manner set forth in thesection of this Decision entitled "The Remedy."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Fort Washington, Pennsylvania,facilities copies of the attached notice marked "Ap-pendix."'°Copies of said notice, on forms pro-vided by the Regional Director for Region 4, afterbeing duly signed by Respondent's representative,shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.'o In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Eenforcing anOrder of the National Labor Relations Board"162 HONEYWELL, INC.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were represent-ed and afforded the opportunity to present evi-dence in support of their respective positions, it hasbeen found that we have violated the NationalLabor Relations Act in certain respects and wehave been ordered to post this notice and to carryout its terms.The National Labor Relations Act gives you,as employees, certain rights including theright:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual protectionTo refrain from any or all of these things.Accordingly, we give you these assurances:WE WILL NOT suspend or otherwise disci-pline employees for complaining that our pro-motion policies are racially discriminatory.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteed inSection 7 of the Act.WE WILL rescind our written warningnotice issued to and our suspension of PatrickQ. Browne and expunge from our records allmemoranda of or reference thereto.WE WILL advise Patrick Q. Browne in writ-ing that the warning notice and suspensionhave been rescinded and the records of thisnotice and suspension have been expunged.WE WILL make Patrick Q. Browne wholefor any loss of earnings he may have sufferedas a result of his unlawful suspension, with in-terest.HONEYWELL, INC.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Thiscase was heard in Philadelphia, Pennsylvania, on Octo-ber 11, 1979, pursuant to a charge duly filed and served,'and upon a complaint issued on May 15, 1979. In itst The charge was filed on November I. 1978, and a copy served onRespondent on November 3, 1978.answer and at the hearing, Respondent Honeywell, Inc.,admitted certain allegations of the complaint, includingthose relating to certain jurisdiction and the supervisorycapacity of Respondent's agents. The issue raised by thepleadings is whether Respondent violated Section 8(a)(l)of the National Labor Relations Act, as amended (hereinthe Act), by suspending Patrick Q. Browne, the Charg-ing Party herein, for a period of 10 days because he criti-cized the union grievance committee of United Instru-ment Workers, Local No. 116, AFL-CIO, herein calledthe Union. Respondent's answer denies the commissionof any unfair labor practices in the admitted 10-day sus-pension of Browne, specifically denies he was suspendedfor criticizing the grievance committee, and alleges thatBrowne was suspended for (a) defacing company proper-ty; and (b) making derogatory comments about supervi-sors and other employees leading to discord in the workforce.At the hearing, the General Counsel and Respondentwere represented by counsel and all parties were givenfull opportunity to call to examine and cross-examinewitnesses. At the conclusion of the hearing, the partieswaived oral argument and thereafter the General Coun-sel and Respondent submitted post-hearing briefs.2Upon the entire record in this case, including thebriefs, and from my observation of the witnesses, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTHoneywell, Inc., Respondent herein, a Delaware cor-poration, maintains an office and place of business inFort Washington, Pennsylvania, where it is engaged inthe manufacture and service of automated control sys-tems and computers. During the year 1978, a representa-tive period of Respondent's business operations, at theFort Washington, Pennsylvania, facility, received materi-als valued in excess of $50,000 directly from points out-side the Commonwealth of Pennsylvania. Respondentadmits, and I find, that at all material times it is and hasbeen an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat United Instrument Workers, Local 116, AFL-CIO,herein called the Union, is, and has been at materialtimes, a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESAll events herein took place in Respondent's FortWashington, Pennsylvania, facility where it employsI The General Counsel's brief includes a motion to correct the record:his inadvertent submission of a document as G.C Exh. 8 whereas a dif-ferent document was intended (i.e., the prior statement of a Respondentsupervisor). Respondent, by letter dated December 13, 1979, does notoppose. I have, suo sponte, entered this letter into evidence as part ofG.C Exh. 8 and have withdrawn the existing exhibit and made the sub-stitution, identified as G C. Exh. 8.163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout 1,000 employees in its production and maintenanceunit which works on two shifts, the day shift and thenight shift. Respondent's maintenance department em-ploys about 85 employees. The chief supervisor is LeslieKennedy and subordinate maintenance supervisors areJerry Passanante and Vince Wilton, all admitted by Re-spondent to be supervisors within the meaning of Section2(11) of the Act. Both Passanante and Wilton from timeto time were supervisors of the Charging Party.Patrick Q. Browne, the Charging Party, a black, washired in Respondent's Fort Washington facility on Sep-tember 19, 1977, as a maintenance helper, labor gradeeight, the lowest grade at the facility. On or about Janu-ary 10, 1978, Browne successfully bid on the job of"millwright" at labor grade six and, having thereafterqualified, was promoted thereto. Every new job in Re-spondent's plant carries with it, after successfully biddingor "posting" for the job, a 60-day qualifying periodwherein the employees proves to Respondent that he iscapable of performing the job. Thus, bidding for theopening occurs prior to being awarded the qualifyingperiod. Sometime in April 1978, Browne bid on a job,labor grade five, in the classification "Electrician B." OnMay 1, 1978, his bid was accepted and Browne com-menced his 60-day qualifying period in this qualification.The 60-day period expired on or about June 30, 1978,and Brown failed to get the job. This result came aboutunder the following circumstances.Sometime shortly before Browne bid (posted) for the"Electrician B" job in April, Browne told his supervi-sors, Wilton and Passanante, that they were "too friend-ly" with the shop steward (George Hayes) for the Unionto give fair representation. Passanante answered that itwas merely the method by which they communicated.Browne said that it was not mere communication andthat Hayes said that Passanante and Hayes were goodfriends.Subsequently, in April 1978, after he had bid for theelectrician job, but 2 days before he was interviewed forit, Browne had a conversation with two employees whosaid they would not work with a black electrician.Browne told them he did not believe Passanante woulddiscriminate against him but, if he did so, Browne wouldtake the matter up with higher supervisors and then tothe Federal Government.When Passanante heard of this discussion, he came tosee Browne and called him aside, saying he heardBrowne would file a grievance if he did not get the elec-trician's job. Browne admitted that Passanante had neverdiscriminated against him before, but that, in view of hisdiscussion with the two employees, if Passanante stoppedhim from getting the job, he would "go further."Passanante told Browne that he had progressed fromthe lowest pay grade, labor grade eight, to labor gradesix, and now was bidding for grade five; that employeesof many years' employment were not not even grade six,much less a grade five, and that Browne's bid had "got alot of people envious of you." Passanante then said:"I think you can do the job fine. [Within] twoweeks time, if you can show me you can perform,you got the job. If you can't then definitely I woulddisqualify you.Two days later, Passanante (with Shop Steward Hayespresent) interviewed Browne for the job, noted that hedid not have any knowledge of electricity, asserted that2 years of experience was a job prerequisite and that, asfar as Passanante was concerned, he would not give himthe job. Nevertheless, shortly thereafter, SupervisorWilton told Browne that, regardless of what had oc-curred, he was to start his qualifying 60-day period.During the 60-day qualifying period. Browne had aconversation with Chief Maintenance Supervisor LeslieKennedy. In that conversation, Kennedy called him intothe conference room and told Browne that there hadbeen a lot of "static" in Browne having posted for theelectrician job. He told Browne that there were employ-ees who did not want to work with him in that job andthat he wanted Browne to disqualify himself from fur-ther application for the position. Kennedy told him thatRespondent would also hold his old job as a millwrightopen for him if he wanted to go back to it. When he toldKennedy that he refused to disqualify himself, Kennedytold him that he should go and see his shop steward.Browne then told Kennedy that he believed that Kenne-dy and Supervisor Passanante were discriminatingagainst him.3Shortly after this conversation with Kennedy, Supervi-sor Wilton called the Shop Steward George Hayes andPatrick Browne into the conference room and told themthat he was going to discuss Browne's performanceduring the qualifying period. Wilton told them that theCompany had decided to disqualify Browne because hetook too much time on the job and was not producingenough; and, in addition, his performance with regard tohis own safety and the safety of others left much to bedesired. When Browne asked Wilton to identify the jobhe had worked on that took too long, Wilton specified aparticular job which had taken him 5 hours to perform.At that point, Browne reminded Wilton that 3 hours ofthe 5 hours were occupied by a discussion with the shopsteward (Hayes) and a union committeeman who spoketo him regarding his assertion that Supervisor Passanantewas discriminating against him. Hayes, in Wilton's pres-ence, corroborated Browne's statement with regard tothe loss of the 3 hours. Browne ended the conversationby saying that Wilton was unfairly evaluating him, wasdiscriminating against him, and that Browne would file acomplaint with the Federal authorities. Wilton said thathe would be in touch with Browne.a Kennedy did not tell Browne the reason for the static. When askedwho was discriminating against him, Browne at first testified he toldKennedy that "you all are discriminating against me." In cross-examina-tion he was asked if he told Supervisor Kennedy that Kennedy was dis-criminating against him Browne answered that he believed only Passan-ante was discriminating against him-"Just Jerry [Passanantel." He thensaid he told Kennedy that it was Kennedy and Passanante who were dis-criminating against him because of his race. Even when Wilton extendedhis qualifying period an additional 30 days in order to permit him to qual-ify, he testified that he accused Wilton of racial discrimination. See text,infra. When asked if he thought that Respondent refused to give him theelectrician's job because of racial discrimination or union activities,Browne said "Possibly."164 IIONEYWEI.L, INCWithin a few days, Wilton told Browne that Respond-ent was extending the qualifing period for an additional30 days because, during the preceding 60-day qualifyingperiod, Browne had worked with an electrician and hadnot worked independently. Because of this, Wilton saidthat there had been insufficient opportunity to decidewhether Browne was capable of independent work. The30-day extension was to expire on or about July 31, 1978.At the end of the 30-day period, on or about July 26,1978, Supervisor Wilton told Browne that he was notgoing to be awarded the job and was disqualified be-cause: (I) he did not perform enough work and (2) be-cause of the prior safety factors. Crediting Wilton, I findthat Browne answered that Wilton and the Respondentwere discriminating against him based on racial consider-ations, but that Browne did not mention that he wasbeing discriminated against because Browne previouslycriticized the close relationship between Respondent andthe Union or because of any union activity in whichBrowne engaged. Whatever Browne may have felt, therecord shows that he told Kennedy and Wilton that thediscrimination was racial.Subsequent to his disqualification from obtaining theelectrician position on July 26, 1978, Browne transferredback to his job as a millwright. Browne admitted that,during the 60-day qualifying period, he had troublewiring a lathe and, on another occasion, caused fuses toblow out because of his work.4Browne's Written Criticisms of Respondent and theUnionThe testimony of Supervisor Wilton is for the mostpart undisputed and is credited. He was Browne's super-visor in the maintenance department when Browne was amillwright helper (labor grade eight) and also whenBrowne was promoted to millwright (labor grade six).Wilton had no problems with Browne's performance orconduct while he was a millwright. At the same timethat Browne posted for the job as "Electrician B" inApril 1979, he applied to become a supervisor in themaintenance department. Although he was turned downfor the position of supervisor, Wilton, on April 4, 1978,in commenting on Browne's application for the supervi-sory position, stated that Wilton had a "very good atti-tude towards life and work, has a willingness to learn"and also shows a "good sense of job responsibility."In July 1978, Shop Steward Hayes showed a writingto Wilton. Wilton thereafter showed it to SupervisorKennedy and to Director of Labor Relations Lee E.Cardiman. This document (G.C. Exh. 2) described (toCariman) by Wilton as "floating" throughout the shop, isentitled "Important Notice" and is a mock invitation toall night-shift hourly employees to a "party" to celebratethe pay raise of a new, unnamed supervisor whom theinvited employees helped to qualify for the promotion.The document specifically invites only maintenance de-partment employees and states that all "brown noses" areto be admitted free but they must donate their "contin-'I do not, of course, make any finding on the question whether Re-spondent denied Browne the promotion because of his race.ued undercover work." Browne admits he was theauthor of the document.Sometime in July 1978, Wilton saw a typewrittenunion notice (G.C. Exh. 6) on the company bulletinboard with some handwriting on it. He pointed it out toShop Steward Hayes but says he did not mention it toSupervisor Kennedy. It remained on the bulletin board.That union notice, addressed to "all members of Local116," contained in its typewritten body messages regard-ing a new member of the union grievance committee,parking on the Company's parking lot, and was signedby the Union committee consisting of five employees. Atthe bottom, next to the names of the committee mem-bers, Browne admits writing, in July or August 1978, thewords "TIME TO CHANGE THIS COMMITTEE,THEY HAVE LOST THEIR EFFECTIVENESS." Inaddition, immediately next to the names, Browne wrote:"They are too friendly with you know who."Browne also admits writing on another copy of thesame union handout (G.C. Exh. 7), next to the names atthe bottom of the documents which he found lyingaround on the benches in the men's locker room and leftthem on the benches for co-employees to read. Theyread them.Cardiman testified, and I find, that both union leafletswere given to him at the beginning of October 1978.Contrary to any testimony to the contrary, I concludethat he knew of the existence of General Counsel's Ex-hibits 6 and 7 in the beginning of August. If SupervisorWilton knew, Cardiman knew.Supervisor Kennedy similarly testified that he neversaw General Counsel's Exhibits 6 or 7 until the day afterhe served on Browne a written notice of discipline (G.C.Exh. 11) on October 17, 1978. Kennedy testified, in addi-tion, that he was vaguely aware of Browne making criti-cal references against the union committee ("Maybesomeone mentioned in it in a conversation ..." I do notcredit Wilton's testimony that he, Browne's supervisor,was not aware of Browne's criticism of union officials. Iconclude, crediting Browne, that Kennedy, Wilton, andPassanante knew that Browne criticized the close rela-tionship of Respondent with the Union. I further con-clude that Cardiman, through Passanante, Wilton, andKennedy, knew that Browne criticized both the Unionand Respondent and accused Respondent of antiblackbias.In mid-August 1978, after returning from 2 weeks' va-cation (the annual 2-week plant shutdown), Wilton, invisiting the men's lavatory, discovered certain graffitiscratched into a metal wall separator. He showed it toSupervisor Kennedy, his superior, and Kennedy told himto inform Cardiman, the chief of labor relations.Reproduced copies of the graffiti (G.C. Exh. 3) con-tain the following language:All yer rub off de truth. All yer don't want noblack electrician. Den all yer say dat Jerry, Vince &Kennedy ain't bigot. Dey take it from a black andgive it to a white. Ah here dat Turner an Ferralcall de shots 2nd shift. Dey say dey don't want noblack no electrician and Kennedy disqualified PatBrowne. All Pow.105 DECISIONS O()F NATIONAL LABOR RELATIONS BOARDAt Kennedy's direction, Wilton showed it to a LaborRelations Director Cardiman. Cardiman said that thesubstance was disgraceful and caused racial unrest.Wilton told Cardiman that he suspected that the Charg-ing Party was the author of this material becauseBrowne's name was in the scratching and because ofhandwriting on other notes which Browne had previous-ly given to Wilton. Cardiman told Wilton and Kennedythat, if they ever discovered who scratched that materialin to the wall, they were going to discipline them. Infact, Cardiman testified that he said that he would dis-charge5whoever it was that wrote that if he could beidentified. He, like Kennedy, said that he made this state-ment before he ever saw General Counsel's Exhibit 6 or7, above, which he said he first saw in October 1978. Ihave found nevertheless that Respondent knew ofBrowne's accusations.In any event, when Wilson showed him the graffiti(G.C. Exh. 3) on the wall in the men's room, Cardimantold Wilton not to disturb the scratchings. Cardiman tes-tified that, on the advice of counsel, he sought the opin-ion of a handwriting expert. He submitted various sam-ples6of handwriting, including photographs of GeneralCounsel's Exhibits 2 and 3, specimens of Browns' knownprinting, and the printed applications of other employees,to the handwriting expert on and after September 25,1978. On the basis, inter alia, of comparing GeneralCounsel's Exhibits 2 and 3 with known samples fromBrowne's handwriting, the handwriting expert gave hisopinion that General Counsel's Exhibits 2 and 3 were thehandwriting of Charging Party Browne. This opinionwas rendered in a letter to Cardiman dated October 4,1978, received on or about October 6 or 7.However, before he actually received the handwritingexpert's opinion letter dated October 4, Cardiman direct-ed his secretary to also submit to the handwriting experttwo further documents: General Counsel's Exhibits 6 and7 which, Cardiman alleges, had by then come into hispossession. Thus, coincidentally, according to Respond-ent, on October 4, 1978, Cardiman's secretary sent to thehandwriting expert these two further documents whichCardiman believed to be in Browne's handwriting andwhich he submitted to the handwriting expert to furthercorroborate that General Counsel's Exhibits 2 and 3were also in Browne's handwriting.In response to the submission of the two further docu-ments, the handwriting expert, on October 5, 1978, sent afurther opinion letter to Cardiman. He declared thatGeneral Counsel's Exhibits 6 and 7 (the handwriting onthe two union handbills) were handprinted by Browne.7s At least since April 25, 1978, Respondent had posted a notice (RespExh. 2) or its policy in general with regard to the defacing of walls andwith racial slurs in particular:There have been repeated instances of defacing walls in this facili-ty. Certain instances have involved racial or ethnic slurs.Such behavior is intolerable and any employee found engaging insame will be discharged.6 The General Counsel nowhere argues that Respondent's submissionsto the handwriting expert were in any way prejudicial or irregular7 Browne admits that the handwriting which appears on G C Exhs 6and 7 at the bottom is his and that he wrote on them in July or August1978.When he received the handwriting expert's furtherletter declaring that General Counsel's Exhibits 6 and 7were in Browne's handwriting (G.C. Exh. 10) Cardimandecided to act against Browne. As above noted, he de-clared that, if were up to him, he would have dischargedBrowne. There is evidence that Respondent, in the past,discharged an engineering employee for racial graffiti.However, he consulted his superior and, as a result, afterconsulting with Respondent's attorney, Respondent disci-plined Browne in the following manner.On October 17, 1978, Kennedy called Browne into hisoffice in presence of the shop steward, George Hayes.He asked Browne if he had written General Counsel'sExhibit 2. Browne admitted that he had done so. He thenshowed Browne photocopies of the handprinted matterstaken from the bathroom wall (G.C. Exh. 3) and Brownedenied that it was his writing. Kennedy told Browne thatRespondent had investigated the matters with a hand-writing expert who said that Browne had written it.Browne said that Kennedy knew better than that andagain denied doing so. At this point, Kennedy handedBrowne a "warning notice" in which, inter alia, he wasgiven a 20-day disciplinary layoff for "intolerable and in-excusable conduct in making public derogatory com-ments about Supervisors and other employees, creatingdiscord and unrest in the work force and attempting tocause serious conflict in the plant." The warning noticeobserved that such conduct "is detrimental to all em-ployees and cannot be tolerated from anyone. Any fur-ther actions along these lines will lead to further disci-pline up to and including discharge." The document(G.C. Exh. 11) is signed by Kennedy. Thereafter, due toa grievance filed by the Union, the 20-day disciplinarylayoff was reduced to 10 days, but the remainder of the"warning notice" remained in effect.8Discussion and ConclusionsThe General Counsel argues, in particular, that what-ever other motivation Respondent had in issuing the dis-ciplinary notice suspending Browne for 10 days, Re-spondent was, at least in part, influenced by the fact thatBrowne had openly criticized Respondent's close rela-tionship with the Union. Indeed, Browne had placed thiscriticism in writing as early as July 1978, when he addedthe printed matter to General Counsel's Exhibits 6 and 7,the former being seen by Supervisor Wilton in July 1978.Respondent denies being influenced by these exhibitsprior to October 4, 1978, after it decided to disciplinewhoever it was who had been the author of the men'sroom graffiti, all the while reasonably suspecting that itwas Browne because of internal evidence in the graffiti.No lengthy discussion is required to indicate that there isno evidence linking Respondent's desire to punish theauthor of the graffiti to Browne because of Browne8 The General Counsel attacks the warning notice as so ambiguous asto inhibit Browne from attacking the alleged too-close relationship of theUnion and Respondent. In so arguing, the General Counsel notes the lan-guage regarding "discord and unrest" rather than Browne's public de-rogatory remarks." Such an attack must await an allegation of unlawful-ness in a timely complaint It should be noted, however, that nothing inthe warning notices relates to graffiti, or to the rule against graffiti.166 HONEYWELL, INC.having criticized Respondent's "close relationship" withthe Union. While it is true that General Counsel's Exhib-its 6 and 7 were in existence as early as July 1978, andRespondent was aware both of General Counsel's Exhib-it 6 ("They are too friendly with you know who. Timeto change this committee they have lost their effective-ness") and of Browne's earlier accusation of over-friend-ly relations between Respondent and the Union, Re-spondent's disciplinary response did not take place untilOctober 1978. The mere succession of events does notnecessarily prove that the subsequent October punish-ment was caused by its prior knowledge. This is the posthoc, propter hoc fallacy.Respondent urges and the General Counsel does notdeny that it had a preexisting policy of punishing or at-tempting to punish persons who defaced its walls withethnic slurs. There is no question that such policy preex-isted any problems which Browne had with Respondent.Moreover, there is no question that the material appear-ing in General Counsel's Exhibit 3, the men's room graf-fiti, does contain allegations against Respondent, and par-ticularly Respondent's supervisors, Kennedy, Wilton, andPassanante, relating to racial discrimination. In particu-lar, while racial epithets and slurs admittedly oftenappear on the walls of its men's room and graffiti ismerely erased or painted over by Respondent, such aresult is due to Respondent's inability to discover theauthor of the graffiti. The graffiti appearing in GeneralCounsel's Exhibit 3, however, according to Respondent,presented a special case: in General Counsel's Exhibit 3,specific supervisors were named as being racially bigotedand, in addition, there was internal evidence pointing tothe author. Thus it is immaterial, in view of the GeneralCounsels argument, that Respondent has been unsuccess-ful in punishing the authors of such material because ithas been unable to discover who they were. Here, ac-cording to the opinion of an expert, the author was dis-covered and Respondent promptly punished the allegedperpetrator according to a previous published rule andaccording to and consistent with prior Respondent prac-tice.Although Respondent knew that Browne, from time totime, criticized the relationship between Respondent andthe Union, aside from Supervisor Passanante tellingBrowne that the relationship was merely a method ofcommunication between the parties, there is no indica-tion that Respondent took Browne's criticism seriously.Thus, notwithstanding that Respondent knew ofBrowne's criticism of its relationship with the Union, andeven if it knew he was the author of General Counsel'sExhibit 6, criticism of the union committee, such knowl-edge does not demonstrate that the punishment whichRespondent handed out to Browne was caused by thatcondition. For instance, it is nowhere alleged thatBrowne's April 1978 criticism of the relationship be-tween Union and Respondent led to his disqualificationfrom the electrician's job. Moreover, since Respondentknew or suspected, at least arguendo, that Browne draft-ed the accusations in General Counsel's Exhibit 6 asearly as July 1978, perhaps after his disqualification, Re-spondent took no action.Thus, as General Counsel urges, as early as April 1978(6 months before it disciplined him), Respondent knew ofBrowne's accusations against its alleged too-close rela-tionship and saw the accusation posted on its bulletinboard in July 1978 by a draftman who it might suspectwas Browne. No retaliation resulted proximate to eitheraccusation.I conclude that there is no preponderant proof that thediscipline of October 17, whose beginnings flowed fromabout October 4 (the confirmation from the handwritingexpert), resulted from Respondent's knowledge ofBrowne's accusations concerning its relations with theUnion or the composition of the union committee.Secondly, even if the General Counsel proved that Re-spondent was so displeased with Browne's accusationsthat it would retaliate against him, I conclude that Re-spondent would have lawfully disciplined Browne for hisgraffiti carvings attacking its supervisors as bigots9with-out regard to his assertions of a too-close relationship be-tween the Union and Respondent. Klate Holt Company,161 NLRB 1606 (1966).Thirdly, I conclude that Respondent's published rule(Resp. Exh. 2) against defacing walls and racial/ethnicwas lawfully promulgated.Had Respondent disciplined him solely for violating itslawful rule against defacing its walls, regardless of thecontent of the message, I would recommend dismissal ofthe complaint since such employee conduct is not pro-tected under the Act regardless of the otherwise protect-ed and concerted substance, Cashway Lumber. Inc., 202NLRB 380 (1973). Similarly, if Respondent had imple-mented its lawful rule against an act of graffiti relating togeneralized racial animosity-i.e., as the rule notes,"racial or ethnic slurs"-I would similarly conclude thatthe employee conduct was not protected under Section 7and that discipline therefore was not violative of the pro-hibitions of Section 8(a)(1) of the Act.In the present case, however, although Wilton testifiedthat Cardin wanted to pursue this particular graffiti be-cause of "the racial slurs involved," Cardiman himselfsaid that he was incensed by Browne's assertion that Re-spondent "didn't want a black electrician, taking from ablack and giving to a white." In view of evidence show-ing Supervisor Kennedy, in the 60-day probationaryperiod, seeking to have Browne disqualify himself fromthe electrician bid because of racial "static" KennedyI Nowhere does the General Counsel attack Respolndent's reliance onthe handwriting expert's opinion that Browne was the author of the graffiti (G C Exh 3) Apart from the expert's opinion, it must also be notedthat the graffiti names "Turner and Ferral" as calling "de shots" onBrowne's second shift Browne, in his April conversation silth SupervisorPassanante, named "Farrel" as an employee who said "they ain't got noblack electrician" Thus, this internal evidence tends to support the ex-pert's opinion of Browne's authorship. contrary to Browne's denial Inthe absence of other evidence. I discredit Browne's denial and concludenot only that Respondent reasonably believed Browne was the author.but also that, in fact, he was the author of G C Exh 3 L R. vBurnup and Sims. Inc. 379 U S. 21 (1964)In addition, it should be noted that the General Counsel's presentationof the evidence and his brief nowhere suggests a violalion other than thatbased on Respondent's alleged discrimination because of Broa rne's croiicism of the union committee I pass on the matter (of Brosnes' accusa-tions In the graffiti since the matter sas raised in Respondent's answerand litigated before me167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas receiving against Browne, the question is whetherCardiman (and Respondent) was motivated, in whole orin part, by the substance of Browne's racial slur, i.e.,whether Cardiman would have disciplined him becauseof the attack on Respondent's alleged racial promotionpolicy and racially bigoted supervisors. If the contentwas irrelevant and Respondent punished merely theracial slur because it was in graffiti, the 10-day disciplinewould relate to unprotected conduct. If the racial con-tent, however was a substantial motivating factor andgraffiti merely a convenient pretext, then under theBoard rule (see, e.g., Standard Motor Products, Inc., 246NLRB No. 47 (1979)), the discipline would have been anunlawful response to a protest regarding an unlawfulpromotion policy, unlawfully implemented-matters ofdirect interest to all unit employees-and a concerted ac-tivity protected under Section 7 of the Act.10As above, while the matter is not free from doubt, Iconclude that, in the face of Respondent's preexistinglawful rule against racial graffiti, the unrebutted evidenceof discharge of the engineering employee for racial graf-fiti, and Respondent's ability to prove authorship in thisparticular case, I conclude that Respondent would havedisciplined Browne regardless of his racial attack, be-cause of its graffiti nature, regardless of its allegations ofRespondent's unlawful promotion policy. In further sup-port of this conclusion, I observed that Respondentfailed to attempt to discipline Browne when it discov-ered, in July-August 1978, from his writings on the unionhandbills (G.C. Exhs. 6 and 7) Browne's sentiments relat-ing to (I) Respondent's relationship with the Union and(2) the Union's alleged discrimination against blacks.When the attack named supervisors and was enshrined ingraffiti, I conclude that made the difference. WhetherRespondnt would have disciplined Browne for similarstatements included in a union leaflet is a matter not'o No such theory was advanced in the complaint in the GeneralCounsel's brief. I pass on the issue, again, based on facts litigated at thehearing under Respondnl's answer (G C. Exh. I(e)).before me. Cf. Standard Motor Productions, Inc., supra,and whether Respondent may have been pleased that itwas Browne who wrote the graffiti is likewise immateri-al.Thus, while Cardiman did testify that he resentedBrowne's graffiti assertion that Respondent "didn't wanta black electrician, taking from a black and giving to awhite," I do not conclude that it was this element whichmotivated Cardiman but rather the underlying racialgraffiti attack.As long as Respondent's discipline is consistent withprior conduct, affirmatively free of pretext and disparateaction, and, here, in accordance with its preexisting, pub-lished rule, there is no reason to believe it seized upon anopportunity to punish Browne for the subject matter ofthe graffiti. In any case, there is no proof on this point.In short, assuming the substance of Browne's messagecan be lawfully distributed in a leaflet, it cannot bescratched into the walls especially if there is a lawfulrule against it.CONCI USIONS OF LAW1. Honeywell, Inc., Respondent herein, is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. United Instrument Workers, Local 116, AFL-CIO,herein called the Union, is a labor organization withinthe meaning of Section 2(5) of the Act.3. A preponderance of the credible evidence fails toshow that Respondent's discipline of Patrick Q. Browne,on or about October 17, 1978, was a result of Brownehaving criticized the Union's grievance committee, theUnion's relationship with Respondent, Respondent's pro-motional policy with regard to minorities, or because heengaged in any other concerted activity protected bySection 7 of the Act.[Recommended Order for dismissal omitted from pub-lication.]168